Opinion
Per Curiam,
It is settled law that the mere appeal of one defendant in compulsory arbitration is of no avail to another defendant, so that a judgment entered after the lapse of appeal time will not be opened or stricken. Flouders v. Foster, 212 Pa. Superior Ct. 418, 243 A. 2d 146 (1968). Appellant, therefore, is not entitled to the relief he seeks.
Appellant states that execution on the judgment may subject him to greater liability than the law provides for a joint tort-feasor, if it is determined in the existing appeal that the other tort-feasor had a valid release. The question of whether execution should be stayed was not before the court below and is not properly before us.1
Judgment affirmed.

 In the old case of Sterrett v. Ramsay, 2 Watts 91 (1833), it was held under the prior arbitration law that execution could not be had against a co-defendant until the appeal of a defendant was disposed of.